                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

CAPE DOGWOOD REDEVELOPMENT                     )
CORP.,                                         )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )               No. 1:19CV23 RLW
                                               )
GLOBAL BOWLING, LLC, et al.,                   )
                                               )
               Defendants.                     )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendants Brent Dyer and Michael Conejo's and

Defendant Global Bowling, LLC's separate Motions to Dismiss or, in the Alternative, for a More

Definite Statement. (ECF Nos. 8 & 9, respectively) After careful consideration, the Court grants

the motions, in part, and denies the motions, in part, as explained herein.

                                         BACKGROUND'

       Plaintiff Cape Dogwood Redevelopment Corporation is remodeling a building located in

Cape Girardeau to open and operate a social entertainment establishment, which will include

bowling as well as other games and entertainment. (ECF No. 2, at i!il 7-8) Defendant Global

Bowling, LLC contacted Plaintiff and offered to sell and install certain bowling equipment,

including, but not limited to, balls pins, shoes, lanes, and pinsetters. (Id. at i! 11) Defendant

Brent Dyer (managing partner, owner, and agent of Global Bowling) "traveled to Cape

Girardeau, Missouri and visited Plaintiff's representative at Plaintiff's representative's home."



1 Indeciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in the complaint
to be true and construes all reasonable inferences most favorably to the complainant. US. ex rel.
Raynor v. Nat'! Rural Utilities Co-op. Fin., Corp., 690 F.3d 951, 955 (8th Cir. 2012); Eckert v.
Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008).
(Id. at if 12) At that meeting, Dyer offered to provide and install bowling equipment and other

material, including furniture, imaging, and lighting. (Id. at if 13)

        Plaintiff made an initial payment of $140,000 for the services and has made additional

payments since. 2 (Id. at ifif 16-18) Despite receiving multiple payments from Plaintiff, Global

Bowling has allegedly "failed and refused to deliver and install the materials promised." (Id. at if

19) Representatives for Global Bowling traveled to Cape Girardeau on multiple occasions and

"assured Plaintiff that materials would be delivered and installed shortly." (Id. at if 21) On one

such occasion, Dyer and Defendant Michael Conejo represented the materials would be

delivered. (Id. at if 22) Relying on these representations, Plaintiff made additional payments.

(Id. at if 23) "Despite these additional payments and other payments, the vast majority of

materials have still not been delivered and installed." (Id. at if 24) Eventually, Plaintiff

purchased materials from separate vendors at a higher price. (Id. at if 26)

        Plaintiff filed a three-count petition in state court against Global Bowling, Dyer, and

Conejo (referred to collectively as "Defendants"): fraud (Count I), breach of contract (Count II),

and unjust enrichment (Count III). Dyer and Conejo (referred to as "Individual Defendants")

removed the case to federal court on the basis of diversity jurisdiction pursuant to 28 U.S.C. §

1332. Individual Defendants and Global Bowling filed separate Motions to Dismiss or, in the

Alternative, for a More Definite Statement. (ECF Nos. 8 & 9, respectively) Both motions are

fully briefed.




2 Plaintiff has attached multiple invoices to the petition. (ECF No. 2-1) "A copy of any written
instrument which is an exhibit to a pleading is a part thereof for all purposes." Fed. R. Civ. P.
lO(c). "For that reason, a court ruling on a motion to dismiss under Rule 12(b)(6) may consider
materials attached to the complaint." Abels v. Farmers Commodities Corp., 259 F.3d 910, 921
(8th Cir. 2001).

                                                 -2-
                                      LEGAL STANDARD

        A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted if the complaint fails to plead "enough facts to

state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). "Factual allegations must be enough to raise a right to relief above the speculative

level .... " Id. at 555. Courts must liberally construe the complaint in the light most favorable

to the plaintiff and accept the factual allegations as true. See Schaaf v. Residential Funding

Corp., 517 F.3d 544, 549 (8th Cir. 2008) (stating that in a motion to dismiss, courts accept as

true all factual allegations in the complaint); Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th

Cir. 2008) (explaining that courts should liberally construe the complaint in the light most

favorable to the plaintiff).

        However, "[w]here the allegations show on the face of the complaint there is some

insuperable bar to relief, dismissal under Rule 12(b)(6) is appropriate." Benton v. Merrill Lynch

& Co., 524 F.3d 866, 870 (8th Cir. 2008) (citation omitted). Courts "are not bound to accept as

true a legal conclusion couched as a factual allegation." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). When considering a motion to dismiss, a court can

"begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Id. at 679. Legal conclusions must be supported by factual

allegations to survive a motion to dismiss. Id.

                                          DISCUSSION

                      I. Sufficiency of Plaintiff's pleadings alleging fraud

        Defendants first argue Plaintiff's fraud claim (Count I) should be dismissed because it

fails to meet the higher pleading standard as required by Federal Rule of Civil Procedure 9(b).




                                                  -3-
       To state a claim for fraud under Missouri law, a plaintiff must allege:

       (1) a false, material representation; (2) the speaker's knowledge of the falsity or
       his ignorance of the truth; (3) the speaker's intent that the hearer act upon the
       representation in a manner reasonably contemplated; (4) the hearer's ignorance of
       the representation; (5) the hearer's reliance on the truth of the representation; (6)
       the hearer's right to rely thereon; and (7) the hearer's consequent and proximately
       caused injury.

Kulovic v. BAC Home Loans Servicing, L.P., No. 4:10-CV-2058 CAS, 2011WL1483374, at

*12-13 (E.D. Mo. Apr. 19, 2011) (quoting Kempton v. Dugan, 224 S.W.3d 83, 87 (Mo. Ct. App.

2007) ). Rule 9(b) requires a party alleging fraud or mistake to "state with particularity the

circumstances constituting fraud or mistake." Fed. R. Civ. P. 9(b). "This particularity

requirement demands a higher degree of notice than that required for other claims." US ex rel.

Thayer v. Planned Parenthood of the Heartland, 765 F.3d 914, 916 (8th Cir. 2014)

(quoting United States ex rel. Costner v. United States, 317 F.3d 883, 888 (8th Cir. 2003)).

"[T]o satisfy Rule 9(b )' s particularity requirement, 'the complaint must plead such facts as the

time, place, and content of the defendant's false representations, as well as the details of the

defendant's fraudulent acts, including when the acts occurred, who engaged in them, and what

was obtained as a result."' Id. at 916-17 (quoting US ex rel. Joshi v. St. Luke's Hosp., Inc., 441

F.3d 552, 556 (8th Cir. 2006)). "Put another way, the complaint must identify the 'who, what,

where, when, and how' of the alleged fraud." Joshi, 441 F.3d at 556 (quoting Costner, 317 F.3d

at 888). Although Rule 9(b) does not require a plaintiff to allege specific details of every alleged

fraudulent claim, a plaintiff may not simply rely on a generalized conclusion that the defendant

engaged in noncompliant conduct. US ex rel. Dunn v. N. Mem '!Health Care, 739 F.3d 417,

420 (8th Cir. 2014). "Instead, [a plaintiff] 'must provide some representative examples of

[defendants'] fraudulent conduct, specifying the time, place, and content of their acts and the

identity ofthe actors."' Id. (quoting Joshi, 441 F.3d at 557).



                                                 -4-
        Here, Defendants argue Count I fails to allege with particularity the "who, what, where,

and when" of the alleged fraud. See Joshi, 441 F.3d at 556. Count I does not state the date(s) on

which the allegedly fraudulent representations occurred, the specific statements that were made

by each Individual Defendant, or the recipient(s) of each allegedly fraudulent representation.

Plaintiff argues the information in the petition are sufficient at this stage of the litigation. The

petition alleges Individual Defendants made the allegedly fraudulent statements in Cape

Girardeau. Additionally, while the petition does not specify on which exact dates the verbal

statements were made, the attached invoices are dated and, thus, indicate when the written

communications were made.

       The Court agrees with Plaintiff and finds these allegations sufficient at this stage of the

litigation for Defendants to frame a response to Plaintiff's fraud claim. "The special nature of

fraud does not necessitate anything other than notice of the claim; it simply necessitates a higher

degree of notice, enabling the defendant to respond specifically, at an early stage of the case, to

potentially damaging allegations of immoral and criminal conduct." Abels v. Farmers

Commodities Corp., 259 F.3d 910, 920 (8th Cir. 2001). "Furthermore, the overarching principles

of notice pleading dictate that a plaintiff does not need to plead fraud 'with complete insight

before discovery is complete."' US ex rel. Fields v. Bi-State Dev. Agency of the Mo.-Ill. Metro.

Dist., No. 4:14 CV 1321 RWS, 2015 WL 5158398, at *4 (E.D. Mo. Sept. 2, 2015) (quoting

Gunderson v. ADM Investor Servs., Inc., 230 F.3d 1363, at *3 (8th Cir. 2000)). The Court agrees

with Defendants, however, with regard to Plaintiff's allegations concerning the identity of the

recipient of Individual Defendant's representations. Merely alleging Individual Defendants

"visited Plaintiff's representative at Plaintiff's representative's home" (ECF No. 2, at if 12) is

insufficient to satisfy Rule 9(b). Accordingly, the Court grants the motion for more definite




                                                 -5-
statement with regard to the identity of the recipient of Individual Defendants' allegedly

fraudulent statements.

       Next, Individual Defendants argue Plaintiffs claims for breach of contract (Count II) and

unjust enrichment (Count III) should be dismissed against them because individual members of a

limited liability company and employees are generally not liable for acts of company. See Hibbs

v. Berger, 430 S.W.3d 296, 306 (Mo. Ct. App. 2014) ("[S]hareholders of a corporation or

members of an LLC, generally, are not liable for the debts of their corporation or LLC.").

Plaintiff, however, states those counts are not asserted against Individual Defendants at all. The

factual allegations supporting Counts II and III are directed at Global Bowling only whereas the

factual allegations supporting Count I addresses conduct by "Defendants," which the

introductory paragraph of the petition clearly establishes is used to refer to Global Bowling,

Dyer, and Conejo collectively. (ECF No. 2, at 1) The Court agrees with Plaintiff that the

petition clearly asserts Counts II and III against Global Bowling only. Therefore, Individual

Defendants' request to dismiss Counts II and III against them is denied as moot.

       Defendants also argue Plaintiffs claim for unjust enrichment (Count III) should be

dismissed because Plaintiff has also asserted a claim for breach of an express contract. "If the

plaintiff has entered into an express contract for the very subject matter for which he seeks

recovery, unjust enrichment does not apply, for the plaintiffs rights are limited to the express

terms of the contract." Howardv. Turnbull, 316 S.W.3d 431, 436 (Mo. Ct. App. 2010). Because

the facts supporting Plaintiffs claim for unjust enrichment are the same as those supporting its

claim for breach of contract, Defendants argue it can only seek to recover damages for the

alleged breach of contract and the claim for unjust enrichment should be dismissed.




                                                -6-
       Plaintiff argues a party may assert alternative claims for breach of an express contract and

equitable relief. See Guarantee Elec. Constr. Co. v. LVC Tech., Inc., No. 4:05CV8949 JCH,

2006 WL 950204, at *2 (E.D. Mo. April 10, 2006). Whether a party may plead in the alternative

is procedural in nature, and thus the Court will apply the law of the forum state. See Superior

Edge, Inc. v. Monsanto Co., Civil No. 12-2672 (JRT/FLN), 2014 WL 4414764, at *6 (D. Minn.

Sept. 8, 2014) ("[T]he Federal Rules of Civil Procedure explicitly allow parties to include in

their pleadings demands for alterative relief ... .");Sargent v. Justin Time Transp., L.L. C., No.

4:09CV596 HEA, 2009 WL 4559222, at *2 (E.D. Mo. Nov. 30, 2009) ("Pleading in the

alternative is clearly allowed under Federal Rule of Civil Procedure 8(e)."). Missouri law does

not allow recovery under both an express contract and equitable theories of relief. Level 3

Commc 'ns, LLC v. Ill. Bell Tel. Co., No. 4:14-CV-1080 (CEJ), 2014 WL 414908, at *6 (E.D.Mo.

Feb. 4, 2014). However, a plaintiff may plead alternative claims for relief in the complaint. Id.;

see also Superior Edge, 2014 WL 4414764, at *6 (citations omitted) ("In reliance upon the Rule

8, federal courts in Missouri have consistently denied motions to dismiss quasi-contract claims

even where the pleading also alleges the existence of an express contract.").

       Other courts in this district have allowed plaintiffs to plead alternative theories

for unjust enrichment alongside a claim for breach of an express contract. See, e.g., Chem Gro of

Houghton, Inc. v. Lewis Cty. Rural Elec. Co-op. Ass'n, No. 2:11CV93 JCH, 2012 WL 1025001,

at *3 (E.D. Mo. Mar. 26, 2012) (quoting Owen v. General Motors Corp., No. 06-4067-CV-C-

NKL, 2006 WL 2808632, at *2 (W.D. Mo. Sept. 28, 2006)) ("[T]he fact that a plaintiff cannot

simultaneously recover damages for both breach of an express contract and unjust enrichment

does not preclude that plaintiff from pleading both theories in her complaint.") (alteration

in Chem Gro); Asbury Carbons, Inc. v. Sw. Bank, an M & I Bank, No. 4:10-CV-878 CEJ, 2011




                                                -7-
WL 1086067, at *4 (E.D. Mo. Mar. 22, 2011) ("While unjust emichment is often a last resort,

plaintiff can submit alternate theories of recovery supported by the same actions which allegedly

give rise to its breach of contract, conversion and other claims."); cf Dubinsky v. Mermart LLC,

No. 4:08-CV-1806 (CEJ), 2009 WL 1011503, at *5 (E.D. Mo. Apr. 15, 2009), aff'd, 595 F.3d

812 (8th Cir. 2010) (dismissing a claim for unjust emichment and noting the plaintiffs alleged

alternative theory "seeks recovery for events arising solely out of the [contract]").

       Here, the petition does not explicitly state that Plaintiff's unjust emichment claim is pled

"in the alternative to" its breach of contract claim. However, this fact is not fatal. "The liberal

policy reflected in Rule 8(d)(2) mandates that courts not construe a pleading 'as an admission

against another alternative or inconsistent pleading in the same case."' Chem Gro, 2012 WL

1025001, at *3 (quoting McCalden v. Cal. Library Ass 'n., 955 F.2d 1214, 1219 (9th Cir. 1990)).

As in Chem Gro,

       while the unjust emichment claim ... is not explicitly pled in the alternative to
       Plaintiff's other claims, Plaintiff clearly intended its unjust emichment claim to
       operate as an alternative cause of action to Plaintiff's breach of contract . . .
       claim[] .... The Court will not require hypertechnicality in pleading these claims
       in the alternative and will not dismiss Plaintiff's unjust emichment claim based on
       the failure to use more precise wording.

Id. Consequently, the Court will allow Plaintiff to pursue its alternative claims for breach of

contract and unjust emichment.

       Lastly, Defendants argue they are entitled to a more definite statement regarding

Plaintiff's breach of contract claim because Plaintiff has not identified what equipment was not

provided beyond alleging "the vast majority of materials have still not been delivered and

installed." (ECF No. 2, at i-f 24) Specifically, Defendants ask the Court to require Plaintiff to

"identify that equipment, the date it contends the equipment was paid for, the amount it believes




                                                - 8-
was paid for that equipment, and the date upon which the equipment was required to be

delivered." (ECF No. 8-1, at 7; ECF No. 9-1, a 6)

       Plaintiff counters that the petition provides sufficient information for Defendants to frame

their responses. Under Rule 12(e), "[a] party may move for a more definite statement of a

pleading to which a responsive pleading is allowed but which is so vague or ambiguous that the

party cannot reasonably prepare a response." "Rule 12(e) is not designed to remedy an alleged

lack of detail, rather, the Rule is intended to serve as a means to remedy unintelligible

pleadings." Resolution Trust Corp. v. Fiala, 870 F. Supp. 962, 977 (E.D. Mo. 1994). However,

when a "pleading fails to specify the allegations in a manner that provides sufficient notice, a

defendant can move for a more definite [statement] under Rule 12(e) before responding."

Whitehead v. City of St. Louis, No. 4:09CV483 CDP, 2009 WL 4430699, at *1 (E.D. Mo. Nov.

24, 2009) (quoting Swierkiewicz v. Sorema NA., 534 U.S. 506, 512 (2002)).

       The Court finds Plaintiffs pleadings are not unintelligible to necessitate a more definite

statement. "Because ofliberal notice pleading and the availability of extensive discovery,

motions for a more definite statement are universally disfavored." McCoy v. St. Louis Pub. Sch.,

4:11CV918 CDP, 2011WL4857931, at *2 (E.D. Mo. Oct. 13, 2011). "Rule 12(e) is not

designed to remedy an alleged lack of detail" but simply "intended to serve as a means to remedy

unintelligible pleadings." Boswell v. Panera Bread Co., 91 F. Supp. 3d 1141, 1144 (E.D. Mo.

2015). "The only question is whether it is possible to frame a response to the pleading." Id.

Defendants' complaint that Plaintiffs allegations merely lack sufficient detail concerning what

equipment has not been provided does not constitute a basis for relief at this stage. See Delmar

Fin. Co. v. Ocwen Loan Servicing, LLC, No. 4:18CV00208 AGF, 2018 WL 4538984, at *3 (E.D.




                                                -9-
Mo. Sept. 21, 2018). Such details will undoubtedly be expounded during the course of

discovery.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants Brent Dyer and Michael Conejo's and

Defendant Global Bowling, LLC's separate Motions to Dismiss or, in the Alternative, for a More

Definite Statement (ECF Nos. 8 & 9, respectively) are GRANTED, in part, as they relate to the

motion for a more definite statement concerning the recipient of the allegedly fraudulent

representations, and DENIED, in part, as to the other arguments.

       IT IS FURTHER ORDERED that Plaintiff Cape Dogwood Redevelopment Corp. is

granted ten ( 10) days from the date of this Memorandum and Order to file an amended

complaint.

       Defendants are reminded of their obligation to answer or otherwise respond to the

amended complaint within the time set by the rules.

Dated this/tl!{;.y of September, 2019.


                                                       ~YJh
                                                       UNITED STATES DISTRICT JUDGE




                                              - 10 -
